Exhibit 10.41
 
CREDIT SUPPORT TERMINATION AGREEMENT
 
This Credit Support Termination Agreement (the “Agreement”) is made and entered
into on November 16, 2010, by and among Sector Performance Fund, LP, a Delaware
limited partnership (“Sector Fund”), SPF SBS LP, a Delaware limited partnership
(“Sector SBS” and, together with Sector Fund, the “Credit Support Parties”),
UniTek Holdings, Inc., a Delaware corporation (“UniTek”), and UniTek Global
Services, Inc., a Delaware corporation (f/k/a/ Berliner Communications, Inc.)
(the “Company” and, together with UniTek, the “Obligors”).
 
Recitals
 
A.           The parties hereto are party to that certain Credit Support
Agreement, dated as of January 27, 2010 (the “Credit Support Agreement”),
pursuant to which the Credit Support Parties provide credit support for the
obligations of the Obligors under the BMO Loan.  Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Credit Support Agreement.
 
B.           The Company intends to undertake a registered public offering by
the Company of the Common Stock (the “Offering”) as registered with the
Securities and Exchange Commission on a Registration Statement on Form S-1 and,
as set forth in the “Use of Proceeds” section of such registration statement, to
use a portion of the proceeds of the offering to repay, in its entirety, the
Company’s indebtedness outstanding under the BMO Loan.
 
C.           In connection with, and conditioned upon the consummation of, the
Offering, the parties hereto wish to agree that upon the consummation of the
Offering and the repayment in full of the Obligors’ indebtedness under the BMO
Loan, the Credit Support Agreement shall be terminated, and the parties thereto
shall have no further rights or obligations thereunder.
 


 
Witnesseth
 
NOW, THEREFORE, the parties to this Agreement, for good and valuable
consideration, the receipt of which is hereby acknowledged, and intending to be
legally bound by this Agreement, do hereby agree as follows:
 
ARTICLE 1
 


 
TERMINATION OF CREDIT SUPPORT AGREEMENT
 
Pursuant to and in accordance with the terms of this Agreement, upon the
consummation of the Offering and the repayment in full of the Obligors’
indebtedness under the BMO Loan, the Credit Support Agreement shall be
terminated, and the parties thereto shall have no further rights or obligations
thereunder; provided, that the Obligors’ obligation to pay any credit support
fees not yet paid for periods ended prior to the effective date of the
termination of the Credit Support Agreement shall continue in effect in
accordance with the applicable terms of the Credit Support Agreement.
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2
 


 
REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGMENTS
 
2.1 The Obligors represent and warrant to the Credit Support Parties as follow:
 
2.1.1 Due Authorization.  Each Obligor has full right, power and authority to
execute and deliver this Agreement and any person signing this Agreement and
each other document related to the transactions contemplated under this
Agreement on behalf of either Obligor has been duly authorized by such Obligor
to do so.  The transactions contemplated under this Agreement and each Obligor’s
execution and delivery of this Agreement have been authorized by all necessary
action on behalf of such Obligor, and this Agreement is the valid and binding
obligation of each Obligor, enforceable in accordance with its terms.
 
2.1.2 No Conflict.  The execution and delivery by each Obligor of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the performance of such Obligor’s obligations under this Agreement will not
conflict with, or result in any violation of or default under: (a) any provision
of any governing instrument applicable to such Obligor; (b) any agreement or
instrument to which such Obligor is a party or by which it or any of its
properties are bound; or (c) any permit, franchise, judgment, decree, statute,
rule or regulation applicable to such Obligor or to its business or properties.
 
2.2 Each Credit Support Party represents, warrants and acknowledges to the
Obligors as follows:
 
2.2.1 Due Authorization.  Each Credit Support Party has full right, power and
authority to execute and deliver this Agreement and any person signing this
Agreement and each other document related to the transactions contemplated under
this Agreement on behalf of either Credit Support Party has been duly authorized
by Credit Support Party to do so.  The transactions contemplated under this
Agreement and each Credit Support Party’s execution and delivery of this
Agreement have been authorized by all necessary action on behalf of such Credit
Support Party, and this Agreement is the valid and binding obligation of each
Credit Support Party, enforceable in accordance with its terms.
 
2.2.2 No Conflict.  The execution and delivery by each Credit Support Party of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the performance of such Credit Support Party’s obligations under
this Agreement will not conflict with, or result in any violation of or default
under: (a) any provision of any governing instrument applicable to such Credit
Support Party; (b) any agreement or instrument to which such Credit Support
Party is a party or by which it or any of its properties are bound; or (c) any
permit, franchise, judgment, decree, statute, rule or regulation applicable to
such Credit Support Party or to its business or properties.
 
ARTICLE 3
 


 
MISCELLANEOUS
 
3.1 Amendments and Waivers.  This Agreement or any provisions of this Agreement
may not be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
3.2 Governing Law.  This Agreement shall be enforced, governed and construed in
accordance with the substantive laws of the State of New York (without reference
to the conflicts or choice of laws principles thereof).  In the event that any
provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law.  Any provision hereof which may prove invalid
or unenforceable under any law shall not affect the validity or enforceability
of any other provision hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
3.3 Successors and Assigns.  This Agreement and the rights, powers and duties
set forth herein shall be binding upon and inure to the benefit of the Obligors,
the Credit Support Parties and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.
 
3.4 Notices.  The provisions of Section 6.01 of the Credit Support Agreement
shall be applicable to any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder.
 
3.5 Entire Agreement.  This Agreement contains the entire agreement of the
parties to this Agreement regarding the subject matter of this Agreement, and
there are no representations, covenants or other agreements except as stated or
referred to in this Agreement.
 
3.6 Headings. The descriptive headings in this Agreement are for the convenience
of reference only and shall not be deemed to alter or affect the meaning or
interpretation of any provision of this Agreement.
 
3.7 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall constitute one and the same instrument.
 
3.8 Further Assurances. The parties hereto hereby agree to execute and deliver
such other documents, instruments and agreements and to take other such action
as may be necessary, proper or appropriate to carry out or effectuate the
purposes, terms and conditions of this Agreement.
 
3.9 Survival of Representations.  All representations and warranties made in or
pursuant to this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated herein.
 


 
[Signature Page Follows on Next Page]
 
 
-3-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
SECTOR PERFORMANCE FUND, LP
 
By:  Sector Performance GP, LP, its general partner
 
By:  Sector Performance LLC, its general partner
 
 
By:    /s/ William G.
Neisel                                                           
Name: William G. Neisel
Title:    Treasurer
     
SPF SBS, LP
 
By:  Sector Performance LLC, its general partner
 
 
By:    /s/ William G.
Neisel                                                          
Name: William G. Neisel
 Title:    Treasurer
     
UNITEK GLOBAL SERVICES, INC.
 
 
By:    /s/ Ronald Lejman                    
                                       
Name:  Ronald Lejman
 Title:    CFO
     
UNITEK HOLDINGS, INC.
 
 
By:    /s/ Ronald
Lejman                                                            
Name:  Ronald Lejman
 Title:    CFO



 


 
[SIGNATURE PAGE TO CREDIT SUPPORT TERMINATION AGREEMENT]
 
 
4

--------------------------------------------------------------------------------